Citation Nr: 1500236	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-33 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to December 17, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent prior to February 6, 2009, and in excess of 50 percent from February 6, 2009 to February 26, 2012, for PTSD.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1950 to October 1954 and from January 1964 to December 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability evaluation, effective December 17, 2007.  

The Veteran was scheduled but failed to appear at a Board hearing scheduled in December 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed an informal service connection claim for posttraumatic stress disorder that was received by the RO on November 30, 2007.

2.  The Veteran submitted a formal service connection claim for posttraumatic stress disorder that was received by the RO on December 17, 2007.

3.  The correct effective date for the Veteran's initial rating regarding service-connected posttraumatic stress disorder is November 30, 2007.

4.  Prior to February 27, 2012, the Veteran's PTSD symptoms have been productive of emotional instability, irritability, reclusive and obsessive behavior, impaired judgment, panic attacks, frequent sleep troubles, disturbances of motivation and mood, impaired memory, poor personal hygiene, and GAF scores from 65 to 54.



	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 30, 2007, regarding the initial 30 percent rating for service-connected posttraumatic stress disorder have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).

2.  The criteria for a disability rating of 50 percent, and no higher, prior to February 6, 2009, for service-connected posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9411.

3.  The criteria for a disability rating in excess of 50 percent from February 6, 2009 to February 26, 2012, for service-connected posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Earlier Effective Date

The Veteran and his representative contend that he is entitled to an earlier effective date regarding the grant of service connection for PTSD.  The record shows that an informal claim for PTSD was received by the RO on November 30, 2007.  Subsequently, a formal claim for the same condition was received on December 17, 2007.  The June 2008 rating decision granted service connection for PTSD and assigned an initial rating effective since December 17, 2007.  However, here, the Veteran filed his initial informal claim for service connection on November 30, 2007.  As the informal claim was followed by a formal claim on December 17, 2007, the date of the informal claim may properly serve as the effective date for the grant of service connection..  There is no allegation or evidence of an earlier claim for VA benefits.  As such, an effective date prior to November 30, 2007 is not warranted.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).  


Ratings for PTSD 

The Veteran seeks a higher initial disability rating for his service-connected posttraumatic stress disorder (PTSD), which is rated in stages from 30 percent prior to February 6, 2009, 50 percent from February 6, 2009 to February 26, 2012, and 100 percent thereafter.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for PTSD is an appeal from the initial assignment of a disability rating in July 2008.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

In the July 2008 decision on appeal, the Veteran was awarded service connection for PTSD and granted an initial evaluation of 30 percent, effective December 17, 2007.  He timely appeal this decision, which led to a July 2009 rating decision that granted an initial staged evaluation of 50 percent, with an effective date of February 6, 2009.  Again, the Veteran submitted a timely appeal.  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Finally, a total, or 100 percent, evaluation is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

The Board finds that prior to February 6, 2009, the Veteran's PTSD has met the criteria for a 50 percent rating, but not higher.  Treatment records, which include individual therapy clinical notes, reflect that the Veteran's PTSD symptomatology includes sleep disturbances (with chronic, reoccurring nightmares), avoidance behavior, impaired memory and judgment, panic attacks, disturbances in motivation, and emotional instability.  

The Veteran has also submitted statements in support of his claim.  Through the various statements the Veteran has endorsed symptoms of recurrent dreams, intrusive thoughts of his time spent in the Korean War, restlessness, and several marriages that have ended due to his PTSD symptoms, including outbursts of anger.  The records also show he has had a major problem with substance abuse over the years due to his inability to control his PTSD symptoms.  The Board finds that the Veteran is competent to endorse these symptoms of PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The record also contains statements from the Veteran's family that support an increased rating.  The Veteran's spouse stated that the Veteran has been a "different person" since he was first discharged from service in 1954.  She explained the Veteran's poor sleeping habits, his overall hostility in everyday life, private psychiatric treatment in 2001, and an attempted suicide in October 2007, which directly led to his mental health treatment and substance abuse prevention counseling at a VA hospital.  These incidents, as well as similar events, were also endorsed by the Veteran's brother and oldest son.  The Board finds that the statements made by the Veteran and his family are probative to the extent that they are subjectively reporting the effects of the Veteran's current PTSD symptoms on their everyday lives.  Id.

VA treatment records from October 2007 to June 2008 show that the Veteran was involved in a substance abuse rehabilitation program and greatly improved in this area of his life.  He also received some VA mental health counseling as well.  During this period, the Veteran continued to endorse frequent nightmares about his time in Korea, his dislike of crowds, and a desire to be enrolled in a PTSD treatment program.  In December 2007, a VA psychiatrist gave an initial evaluation of the Veteran's mental health symptoms.  The Veteran endorsed problems with energy "at times," some difficulty with motivation, avoidance of thoughts about time in service, difficulty sleeping, and a history of prior suicidal ideation and attempts.  The Veteran was diagnosed with chronic PTSD and assigned a GAF score of 61 at this time.  Prior VA treatment records-when he was first admitted for substance abuse treatment-show the Veteran's GAF score as 54, and another record from April 2008 show his GAF score as 60.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Based on the foregoing, the Board finds that the Veteran's overall disability picture for the period prior to February 6, 2009, more closely approximates a 50 percent rating, but not higher.  Particularly informative of the Veteran's level of disability are GAF scores in the range of 61 to 54, indicating variable levels of symptomatology ranging from mild to moderate.  

On VA examination in February 2009, the Veteran endorsed symptoms of sleep impairment, obsessive/ritualistic behavior, which was described as him being a "perfectionist," and fleeting thoughts of suicide.  He also reported having panic attacks about once a week, poor impulse control, and inability to maintain minimum personal hygiene.  The VA examiner noted that the Veteran has moderately impaired remote memory, and mildly impaired recent and immediate memory.  The Veteran also experienced restlessness "almost all the time," restricted range of affect, feeling of detachment or estrangement from others, and avoidance behaviors.  The VA examiner diagnosed PTSD and assigned the Veteran a GAF score of 65.

VA treatment records from June 2008 to June 2010 show that the Veteran's GAF score ranged between 60 and 65 and that he attended group mental health counseling for PTSD.  Throughout this period, the Veteran endorsed the same type of PTSD symptoms as detailed in his February 2009 VA examination. 

The Board notes that the Veteran's PTSD rating did not increase until February 27, 2012, when he received an updated VA examination.  The VA examiner opined that since the Veteran's last VA examination, he had rapidly declined in cognitive ability, which resulted in a significant increase in PTSD symptoms.  The Veteran was diagnosed with PTSD, and assigned a GAF score of 38.  The examiner mentioned that "[c]urrent symptoms of PTSD which have been noted to increase since last review are anger and irritability, increase in nightmares, addition of dysthymia secondary to the PTSD symptoms, increased hypervigilance, social withdrawal and isolation, emotional numbing, flattened affect, occasional suicidal ideation, [and] impaired judgment."  It was also noted that the Veteran was "not taking care of himself such as showering, feelings of hopelessness, anhedonia, anenergia, increased anxiety, and sleep disturbance for which his medication was increased."

Based on the foregoing, the Board finds that the Veteran's overall disability picture for the period of February 6, 2009 to February 26, 2012, remains a 50 percent rating.  Particularly informative of the Veteran's level of disability are GAF scores in the range of 65 to 60, indicating variable levels of symptomatology ranging from mild to moderate.  

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected PTSD above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of a combination of historical and clinical findings; thus, the demonstrated manifestations specifically associated with his service-connected PTSD - namely nightmares, intrusive thoughts, social and occupational impacts, decreased concentration and memory, and panic attacks- are contemplated by the provisions of the rating schedule.  The schedular rating criteria also include analogous symptoms that are "like or similar to" those listed in the schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2014).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, and reflective of the degree of severity regarding psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  

As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's service-connected PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Accordingly, the Board concludes that the Veteran's PTSD has been 50 percent disabling, but no higher, for the initial period on appeal until February 26, 2012.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in February 2009 and February 2012.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

	
ORDER

An effective date of November 30, 2007, but not earlier, regarding the grant of service connection for PTSD is granted.

An initial rating of 50 percent, and no higher, for PTSD is granted for the period on appeal prior to February 6, 2009.

An initial rating in excess of 50 percent for PTSD for the period of February 6, 2009 to February 26, 2012, is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


